Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made as of October 28,
2008 (the “Effective Date”), by and between Strata Bank, a bank chartered under
the laws of Massachusetts with its headquarters located in Medway, Massachusetts
(the “Employer”), Service Bancorp, MHC, a mutual holding company chartered under
the laws of Massachusetts (the “MHC”), Service Bancorp, Inc., a corporation
chartered under the laws of Massachusetts (the “Company” and together with the
MHC, the “Holding Companies”) and Amy Costello (the “Executive”). In
consideration of the mutual covenants contained in this Agreement, the Employer,
the Holding Companies and the Executive agree as follows:

RECITALS:

WHEREAS, the Executive is currently employed as Executive Vice President Retail
Banking & Operations of the Employer; and

WHEREAS, the Employer is a wholly-owned subsidiary of the Company, and the
Company is a majority owned subsidiary of the MHC; and

WHEREAS, in order to allow the Executive to consider the prospect of a Change in
Control (as defined in Section 8 of this Agreement) in an objective manner and
in consideration of the services to be rendered by the Executive to the Employer
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the Executive, the Employer and the Holding Companies,
the Employer (on behalf of the itself and the Holding Companies) is willing to
provide, subject to the terms of this Agreement, certain severance benefits to
protect the Executive from the consequences of a Terminating Event (as defined
in Section 8 of this Agreement) occurring subsequent to a Change in Control or
while a Proposed Business Combination is pending.

NOW, THEREFORE, the Employer, the Holding Companies and the Executive hereby
agree as follows:

1. Termination of Employment.

(a) Termination by Employer. The Executive’s employment with the Employer may be
terminated by the Employer at any time with or without Cause (as defined in
Section 8 of this Agreement).

(b) Termination by Employee. The Executive’s employment with the Employer may be
terminated by the Executive (i) for Good Reason (as defined in Section 8 of this
Agreement) within twelve (12) months following the occurrence of a Change in
Control or (ii) by written notice to the Board of Directors of the Employer at
least thirty (30) days prior to the date of such termination. Notwithstanding
the foregoing, the Executive agrees not to leave the employ of the Employer
voluntarily, or resign any position with the Holding Companies, without sixty
(60) days prior written notice, while there is a pending or overtly threatened
tender



--------------------------------------------------------------------------------

or exchange offer or proxy contest, or while the Employer is a party to a merger
or similar agreement that, in each case, if completed would result in a Change
in Control, unless the cessation of the Executive’s employment is due to the
Executive’s disability or an event that would constitute Good Reason.

(c) Termination of Ancillary Positions. Except as otherwise expressly provided
in this Agreement, the Executive’s engagement by the Employer in any
non-employee capacity and by the Holding Companies in all capacities, if any,
shall terminate as of the effective date of the termination of the Executive’s
employment with the Employer.

2. Termination While Proposed Business Combination is Pending or after a Change
in Control by Employer without Cause or by the Executive for Good Reason. In the
event that, while a Proposed Business Combination is pending or within twelve
(12) months following the occurrence of a Change in Control, the Employer
terminates the Executive’s employment without Cause or the Executive terminates
the Executive’s employment for Good Reason, the Employer shall provide to the
Executive the following severance benefits (the “Severance Benefits”):

(a) Severance Payment. The Employer shall pay to the Executive, as a lump sum
payment, an amount equal to one hundred percent (100%) of the Executive’s
annualized base salary as in effect at the time of termination (the “Severance
Payment”). The Executive’s annualized base salary (the “Annualized Base Salary”)
shall be an amount equal to four times the regular base salary paid to the
Executive during the three-month period ending on the effective date of the
Executive’s employment termination; without limiting the foregoing, the
Executive’s Annualized Base Salary shall not include any bonus or incentive
compensation. The Executive’s annualized base salary as of the date of this
Agreement is $150,000. The Severance Payment shall be reduced by required
deductions for applicable taxes and other withholdings and for any and all
outstanding obligations owed by the Executive to the Employer or the Holding
Companies that are then due and payable, which deductions and withholdings are
hereby specifically authorized by the Executive. The amount of the Severance
Payment shall not be reduced by any amount due or otherwise paid to the
Executive pursuant to any other severance pay, stay bonus or similar arrangement
of the Employer or either or both of the Holding Companies. The Severance
Payment shall be paid on the Employer’s first regular payroll date following the
date of termination of the Executive’s employment, except as provided under
Section 5(e) of this Agreement relating to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(b) Benefit Continuation.

(i) The Executive shall be permitted to continue to participate for a period of
twelve (12) months following the date of termination of the Executive’s
employment (the “Continuation Period”) in all medical, dental and life insurance
benefit plans sponsored by the Employer in which the Executive participated
immediately prior to the termination of the Executive’s employment (the
“Employee Benefit Plans”), in each case at the level in effect, and at the same
out-of-pocket cost to the Executive, immediately prior to the Change in Control
(or if applicable, immediately

 

2



--------------------------------------------------------------------------------

prior to the commencement of the Proposed Business Combination), except to the
extent any benefit or coverage under such plans may be changed in its
application to all of the employees of the Employer (or successors-in-interest)
on a nondiscriminatory basis; provided, however, that such continued
participation is permitted under the terms of such Employee Benefit Plans and
provided further that nothing herein shall restrict or otherwise affect the
Employer’s rights with respect to the administration, amendment or termination
of any Employee Benefit Plan. Without limiting the foregoing, in no event shall
this Agreement require the Employer to maintain any Employee Benefit Plan for
the duration of the Continuation Period, or to entitle the Executive to continue
participation in an Employee Benefit Plan beyond the termination of such plan or
the date the Executive would otherwise cease to be eligible to participate in
such plan. If the Employer is unable to provide the benefits set forth in this
Section 2(b), including, without limitation, due to the change in Executive’s
status to that of a non-employee, the Employer shall instead pay to the
Executive a lump sum amount equal to the present value of the applicable
premiums that the Employer would have to pay, or costs that the Employer would
have to incur, to provide the benefits required to be provided by this
Section 2(b) if the Executive had continued to be employed by the Employer.

(ii) To the extent permitted by law, the Employer may cease to provide the
benefits set forth in this Section 2(b) upon the Executive’s becoming eligible
(either as a participant or a dependent) to participate in a plan providing
comparable or superior benefits sponsored by another employer (a “Comparable
Plan”). The Executive shall provide prompt notice to the Employer of the date
the Executive becomes eligible (either as a participant or a dependent) to
participate in a Comparable Plan and shall respond promptly to any reasonable
inquiries from the Employer arising out of or relating to the operation or
enforcement of this Section 2(b)(ii).

(iii) The Executive acknowledges that the right under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) to a temporary continuation of health
coverage on a self-pay basis at group rates under certain circumstances begins
upon the occurrence of a COBRA “qualifying event,” which under current law
includes a voluntary or involuntary separation of employment for reasons other
than gross misconduct, and that in the case of a such separation of employment,
the COBRA right to a continuation of health coverage on a self-pay basis at
group rates generally continues for a period of up to eighteen (18) months from
the date of such separation. Nothing in this Agreement shall be construed to
affect the Executive’s right to receive health care continuation under COBRA
entirely at the Executive’s own cost to the extent that the Executive is
entitled to COBRA continuation after the Executive’s right to continuation of
benefits under this Section 2(b) ceases.

(c) Outplacement Benefit. The Employer at its expense shall provide the
Executive with professional outplacement services of the Executive’s choosing
and shall reimburse the Executive for incidental outplacement expenses
(including resume mailing and clerical support but not including travel
expenses), provided that in no event shall (i) the aggregate out-of-pocket costs
of all such outplacement benefits exceed $10,000, or (ii) any services,
reimbursements or other benefits be provided under this Section 2(c) beyond
December 31 of the second calendar year following the calendar year in which the
Executive’s separation from service occurred.

 

3



--------------------------------------------------------------------------------

3. Termination For Other Reasons. No Severance Benefits shall be provided to the
Executive under this Agreement if the Executive’s employment is terminated
(a) by reason of the Executive’s death, (b) by the Employer after the Executive
has satisfied the conditions to qualify for long-term disability benefits under
the Employer’s applicable long-term disability policy, (c) by the Employer for
Cause, or (d) by the Executive voluntarily and not for Good Reason while there
is a Proposed Business Combination pending or within twelve (12) months
following the occurrence of a Change in Control.

4. No Duty to Mitigate; No Reduction in Severance Payment. The Executive shall
not be required to mitigate the amount of any Severance Benefit provided for in
this Agreement by seeking other employment or otherwise. The amount of the
Severance Payment provide for in this Agreement shall not be reduced by any
compensation earned by the Executive as a result of any employment, consulting
or other arrangement following the termination of the Executive’s employment
with the Employer.

5. Additional Conditions and Limitations.

(a) Requirements of Law. Notwithstanding any other provision of this Agreement,
the Employer shall have no obligation to make the Severance Payment if such
Severance Payment is prohibited by applicable federal or state law, including
without limitation Part 359 of the regulations of the Federal Deposit Insurance
Corporation (12 CFR § 359 et seq.) or any successor provision.

(b) Release of Employer and Holding Companies. Notwithstanding any other
provision of this Agreement, the Executive shall not be entitled to the
Severance Payment or any other Severance Benefit under this Agreement unless the
Executive first (i) executes and delivers to the Employer a valid and
irrevocable release of all claims against each of the Employer, the Holding
Companies and all affiliates of any of them, in a form then reasonably
acceptable to the Employer and (ii) resigns from any and all positions,
including, without limitation, as a director or officer, that the Executive then
holds with the Employer, either Holding Company, or any of their respective
affiliates, or any benefit plan of the Employer, either Holding Company or any
of their respective affiliates.

(c) Compliance with Employee Covenants. Notwithstanding any other provision of
this Agreement, the Employer’s obligation to provide the Severance Benefits
under this Agreement shall be conditioned on the Executive’s continued
compliance in all material respects with the covenants set forth in this
Agreement. In the event compliance is not continued within ten (10) days after
notice of such failure to comply has been given in writing to the Executive, the
Employer shall have the right to seek repayment of all Severance Benefits paid
up to the time compliance has ceased.

(d) Excess Parachute Payment. It is the intention of the Executive, the Employer
and the Holding Companies that no payment by the Employer to or for the benefit
of

 

4



--------------------------------------------------------------------------------

the Executive under this Agreement and/or any other agreement or plan pursuant
to which the Executive is entitled to receive payments or benefits from the
Employer or either of the Holding Companies shall be non-deductible to the
Employer or the Holding Companies, as applicable, by reason of the operation of
Section 280G of the Code relating to parachute payments. Accordingly,
notwithstanding any other provision of this Agreement, in the event that it is
determined by the Employer in its reasonable discretion that any payment made or
to be made or other benefit provided or to be provided to the Executive, whether
under this Agreement or otherwise, would constitute an “Excess Parachute
Payment” (as that term is defined in Section 280G of the Code), then the
aggregate amount or value of any the Severance Benefits due to the Executive
under this Agreement shall be reduced to the minimum extent necessary so that no
portion of the Severance Benefits made or other benefits provided to the
Executive, as so reduced, constitutes an Excess Parachute Payment. To the extent
that an Excess Parachute Payment has been made to or for the benefit of the
Executive, such Excess Parachute Payment shall be refunded to the Employer with
interest thereon at the applicable Federal Rate determined under Section 1274(d)
of the Code, compounded annually, or at such other rate as may be required in
order that no such payments shall be non-deductible to the Employer or the
Holding Companies, as applicable, by reason of the operation of said
Section 280G. To the extent that there is more than one method of reducing the
payments to bring them within the limitations of said Section 280G, the
Executive shall determine which method shall be followed, provided that if the
Executive fails to make such determination within forty-five days (45) after the
Employer has sent him written notice of the need for such reduction, the
Employer may determine the method of such reduction in its sole discretion. If
any dispute between the Employer and the Executive as to any of the amounts to
be determined under this Section 5(d), or the method of calculating such
amounts, cannot be resolved by the Employer and the Executive, either the
Employer or the Executive after giving three (3) days written notice to the
other, may refer the dispute to a partner in the Boston office of a firm of
nationally recognized independent certified public accountants selected jointly
by the Employer, the Holding Companies and the Executive, which firm shall not
be the independent registered public accounting firm of the Employer or any its
successors or affiliates. The determination of such partner as to the amount to
be determined under this Section 5(d) and the method of calculating such amounts
shall be final and binding on the Employer, the Holding Companies and the
Executive. The Employer and the Holding Companies shall bear the costs of any
such determination.

(e) 409A. Notwithstanding the provisions of Section 2(a) relating to the time at
which the Severance Payment is to be made, if the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
his employment terminates, and the Severance Payment to which the Executive is
entitled under Section 2(a) of this Agreement is treated as being made on
account of separation from service pursuant to Section 409A(a)(2)(A)(i) of the
Code, such Severance Payment shall be paid to the Executive pursuant to
Section 2(a) of this Agreement on the first business day of the seventh month
commencing after the month during which the Executive’s employment terminates;
provided, however, that if such payment is due to involuntary separation from
service within the meaning of Treasury Regulation Sections 1.409A-1(b)(9)(iii)
and 1.409A-1(n):

(i) The Executive shall be entitled to receive the Severance Payment provided
for under Section 2(a) of this Agreement, at the time such payment is called for

 

5



--------------------------------------------------------------------------------

under Section 2(a), regardless of his status as a “specified employee,” to the
extent the total amount of such Severance Payment does not exceed two times the
lesser of (x) the sum of the Executive’s annualized compensation based on the
annual rate of pay for services provided to the Company for the taxable year of
the Executive preceding the taxable year of the Executive in which the
Executive’s employment terminates (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive’s employment had not
been terminated), or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Executive’s employment is terminated; and

(ii) Any portion of the Severance Payment benefit payable under Section 2(a) of
this Agreement that is in excess of the amount described in Section 5(e)(i) of
this Agreement shall be paid to the Executive on the first business day of the
seventh month commencing after the month during which the Executive’s employment
terminates.

6. Executive’s Covenants.

(a) Confidential Information. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive, on the one hand, and the Employer and the Holding Companies, on
the other hand, with respect to all Confidential Information (as defined in
Section 8 below). At all times, both during the period of the Executive’s
employment with the Employer and after the termination of the Executive’s
employment for any reason, the Executive shall keep in confidence and trust all
such Confidential Information and, except as required by law, shall not use or
disclose any such Confidential Information other than for the benefit of the
Employer or the Holding Companies, as the case may be, without the written
consent of the Employer or the Holding Companies (whichever is appropriate).

(b) Documents and Records. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, that are furnished to the Executive by the Employer or the Holding
Companies or are produced by the Executive in connection with the Executive’s
employment will be and remain the sole property of the Employer or the Holding
Companies, as the case may be. The Executive will return to the Employer or the
Holding Companies all such materials and property as and when requested by
either of them. In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason. The Executive will not retain, directly or indirectly, any such material
or property or any copies thereof after such termination.

(c) Covenant Not to Disrupt Business. The Executive hereby covenants and agrees
that all times while the Executive is employed by the Employer, and for a period
of twelve (12) months after the effective date of a Terminating Event but in
that case only if the Executive receives the Severance Payment provided under
Section 2(a) of this Agreement, the Executive shall not disrupt, damage, impair
or interfere with the business of the Employer, either of the Holding Companies
or any of their respective affiliates, including, without limitation, the

 

6



--------------------------------------------------------------------------------

Employer’s, either Holding Company’s or any of their respective affiliate’s
relationships with any customer, loan packager, representative, vendor, broker
or similar party doing business with the Employer, either of the Holding
Companies or any of their respective affiliates. Nothing contained in this
Section 6(c) shall restrict the Executive from merely being employed or
otherwise engaged by a competing business after the termination of the
Executive’s employment with the Employer, whether or not following a Change in
Control.

(d) Nonsolicitation. At all times while the Executive is employed by the
Employer, and for a period of twelve (12) months after the effective date of a
Terminating Event but in that case only if the Executive receives the Severance
Payment provided under Section 2(a) of this Agreement, the Executive (i) shall
refrain from, directly or indirectly, recruiting or otherwise actively
soliciting, inducing or influencing any person to leave employment with the
Employer, the Holding Companies or any of their respective affiliates (other
than terminations of employment of subordinate employees undertaken in the
course of the Executive’s employment with the Employer) and (ii) shall refrain
from actively soliciting or encouraging any customer or supplier to terminate or
otherwise modify adversely its business relationship with the Employer, either
of the Holding Companies or any of their respective affiliates other than
actions taken by the Executive in good faith in the ordinary course of business
during the course of the Executive’s employment with the Employer. Nothing
contained in this Section 6(d) shall restrict the Executive from advertising
employment opportunities to the general public or from hiring individuals who
have not been directly or indirectly actively solicited, induced or influenced
by the Executive to leave employment with the Employer, the Holding Companies or
any of their respective affiliates.

(e) Employee Acknowledgement. The Executive acknowledges and further agrees that
the restrictions set forth in this Section 6 are intended to protect the
Employer’s and Holding Companies’ interest in its Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this purpose.
The Executive further acknowledges and agrees that any breach of this Section 6
shall be entitled to any remedy available to it at law or in equity.

7. Post Employment Consulting Services. In the event that the Executive’s
employment is terminated by the Employer without Cause or by the Executive for
Good Reason while a Proposed Business Combination is pending or within twelve
(12) months after a Change in Control, the Executive shall endeavor, but only to
the extent legally permissible, to be available to the Employer and the Holding
Companies, for up to three (3) months after the effective date of the
termination of the Executive’s employment, to render advice and assistance
regarding the transition of matters under the Executive’s control prior to the
termination of the Executive’s employment, as the Employer or the Holding
Companies may reasonably request; provided that the Employer shall compensate
the Executive for any such services actually rendered at a per diem rate
equivalent to the Executive’s Annualized Base Salary as of the termination of
the Executive’s employment.

 

7



--------------------------------------------------------------------------------

8. Definitions.

(a) Cause. The following, as determined by a vote of the Board of Directors of
the Employer and written notice to the Executive (which notice shall be provided
to the Executive prior to or not more than five (5) days after the effective
date of the termination of the Executive’s employment), shall constitute “Cause”
for termination of the Executive’s employment:

(i) dishonest statements or acts of the Executive concerning material matters
relating to the Employer or any affiliate of the Employer, including, but not
limited to, the Holding Companies;

(ii) the commission by or indictment of the Executive for (A) a felony or
(B) any misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);

(iii) failure to perform to the reasonable satisfaction of the Board of
Directors of the Employer a substantial portion of the Executive’s duties and
responsibilities assigned to the Executive from time to time by the Employer’s
Chief Executive Officer or its Board of Directors, which failure continues, in
the reasonable judgment of the Board of Directors of the Employer, after written
notice given to the Executive by the Board of Directors of the Employer;

(iv) gross negligence, willful misconduct or insubordination of the Executive
with respect to the Employer or any affiliate of the Employer, including, but
not limited to, the Holding Companies; or

(v) material breach by the Executive of any of the Executive’s obligations under
this Agreement.

(b) Change in Control. “Change in Control” shall mean the occurrence of one or
more of the following events:

(i) following any conversion of Service Bancorp, MHC from mutual to stock form,
any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than Service Bancorp, MHC, any trustee or other fiduciary
holding securities under an employee benefit plan of the Employer, or any
corporation owned, directly or indirectly, by the stockholders of the Employer,
in substantially the same proportions as their ownership of stock of Service
Bancorp, MHC), directly or indirectly, of securities of Service Bancorp, MHC,
representing fifty percent (50%) or more of the combined voting power of any of
Service Bancorp, MHC’s then outstanding securities; or

 

8



--------------------------------------------------------------------------------

(ii) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) becomes a “beneficial owner” (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) (other than Service Bancorp, MHC, any
trustee or other fiduciary holding securities under an employee benefit plan of
Service Bancorp, Inc. or the Employer, or any corporation owned, directly or
indirectly, by the stockholders of Service Bancorp, Inc., in substantially the
same proportions as their ownership of stock of Service Bancorp, Inc.), directly
or indirectly, of securities of Service Bancorp, Inc. representing fifty percent
(50%) or more of the combined voting power of Service Bancorp, Inc.’s then
outstanding securities; or

(iii) persons who, as of the Effective Date, constituted the Board of Directors
of the Employer (the “Employer Incumbent Board”) cease for any reason including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of Directors
(or equivalent body), provided that any person becoming a director of the
Employer subsequent to the Effective Date whose election was approved by at
least a majority of the directors then comprising the Employer Incumbent Board
shall, for purposes of this Section 10(b), be considered a member of the
Employer Incumbent Board; or

(iv) following any conversion of Service Bancorp, MHC from mutual to stock form,
persons who, as of the Effective Date, constituted the Board of Trustees of
Service Bancorp, MHC (the “MHC Incumbent Board”) cease for any reason including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of Trustees
(or equivalent post conversion body), provided that any person becoming a
trustee of the MHC subsequent to the Effective Date whose election was approved
by at least a majority of the trustees then comprising the MHC Incumbent Board
shall, for purposes of this Section 10(b), be considered a member of the MHC
Incumbent Board; or

(v) persons who, as of the Effective Date, constituted the Board of Directors of
Service Bancorp, Inc. (the “Parent Incumbent Board”) cease for any reason
including, without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of the Board of
Directors (or equivalent body), provided that any person becoming a director of
Service Bancorp, Inc. subsequent to the Effective Date whose election was
approved by at least a majority of the directors then comprising the Parent
Incumbent Board shall, for purposes of this Section 10(b), be considered a
member of the Parent Incumbent Board; or

(vi) the stockholders of the Employer approve a merger or consolidation of the
Employer with any other corporation or other entity, other than (A) a merger or
consolidation which would result in the voting securities of the Employer
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Employer or such surviving entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of

 

9



--------------------------------------------------------------------------------

the Employer (or similar transaction) in which no “person” (as hereinabove
defined) acquires more than fifty percent (50%) of the combined voting power of
the Employer’s then outstanding securities; or

(vii) the stockholders of Service Bancorp, Inc. approve a merger or
consolidation of Service Bancorp, Inc. with any other corporation or other
entity, other than (A) a merger or consolidation which would result in the
voting securities of Service Bancorp, Inc. outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of Service Bancorp, Inc. or
such surviving entity outstanding immediately after such merger or consolidation
or (B) a merger or consolidation affected to implement a recapitalization of
Service Bancorp, Inc. (or similar transaction) in which no “person” (as
hereinabove defined) other than Service Bancorp, MHC acquires more than fifty
percent (50%) of the combined voting power of Service Bancorp, Inc.’s then
outstanding securities; or

(viii) following any conversion of Service Bancorp, MHC from mutual to stock
form, the stockholders of Service Bancorp, MHC approve a merger or consolidation
of Service Bancorp, MHC with any other corporation or other entity, other than
(A) a merger or consolidation which would result in the voting securities of
Service Bancorp, MHC outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of Service Bancorp, MHC or such
surviving entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of
Service Bancorp, MHC (or similar transaction) in which no “person” (as
hereinabove defined) acquires more than fifty percent (50%) of the combined
voting power of the Employer’s then outstanding securities; or

(ix) the stockholders of the Employer approve a plan of complete liquidation of
the Employer or an agreement for the sale or disposition by the Employer of all
or substantially all of the Employer’s assets.

(c) Confidential Information. “Confidential Information” means information
belonging to the Employer, either of the Holding Companies or any of their
affiliates that is of value to the Employer or either of the Holding Companies
in the course of conducting their business and the disclosure of which could
result in a competitive or other disadvantage to any of them. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) that have been discussed or considered by the management of the
Employer or the Holding Companies. Confidential Information includes information
developed by the Executive in the course of the Executive’s employment by the
Employer or engagement by the Holding Companies, as well as other information to
which the

 

10



--------------------------------------------------------------------------------

Executive may have access in connection with the Executive’s employment or
engagement. Confidential Information also includes the confidential information
of others, including suppliers and customers, with which the Employer or either
of the Holding Companies has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of the Executive’s duties under Section 6(a) of
this Agreement.

(d) Good Reason. The Executive shall be deemed to have “Good Reason” to
terminate his employment with the Employer if one of the following conditions
occurs without the Executive’s consent, the Executive notifies the Employer in
writing of the occurrence of one of these conditions within sixty (60) days of
its onset, the Employer fails to remedy the condition within thirty (30) days
after its receipt of such written notice from the Executive, and the Executive
notifies the Employer in writing of the Executive’s resignation for failure to
cure a Good Reason within ten (10) days after such thirty (30) day cure period:

(i) a reduction in the Executive’s base annual salary rate; or

(ii) a breach by the Employer of any of its material obligations to the
Executive under the terms of the Executive’s employment by the Employer; or

(iii) the relocation, following the occurrence of a Change in Control, of the
office at which the Executive is principally employed as of the Change in
Control (or if applicable, immediately prior to the commencement of the Proposed
Business Combination) to a location that is either (A) more than thirty
(30) miles from such office (unless such relocation has the effect of reducing
the distance the Executive regularly commutes to the office) or (B) more than
fifty (50) miles from the Executive’s residence as of the date of this
Agreement, which relocation is not approved by the Executive; or

(iv) an change that materially and adversely affects the Executive’s
responsibilities, authorities, powers, functions or duties, taken as a whole,
and that constitutes, when compared with the responsibilities, authorities,
powers, functions or duties, taken as a whole, exercised by the Executive
immediately prior to the Change in Control (or if applicable, immediately prior
to the commencement of the Proposed Business Combination), an actual or
constructive demotion of the Executive.

For avoidance of doubt, the references in clauses (i)-(iv) of this Section 8(d)
to “reduction,” “breach,” “relocation” or “change” shall mean an actual
reduction, breach, relocation or change (as opposed to, for example, an
announced, planned or anticipated reduction, breach, relocation or change).
Notwithstanding any provision of this Section 10(d) to the contrary, in no event
shall Good Reason be deemed to exist solely as a result of (a) the Employer’s
exercise of its right to terminate the Executive under this Agreement for Cause,
or (b) any action taken by the Employer in good faith in connection with the
investigation of facts or circumstances that may constitute Cause for the
Executive’s termination within the meaning of Section 10(a), including, without
limitation, placing the Executive on paid administrative leave.

 

11



--------------------------------------------------------------------------------

(e) Proposed Business Combination. A “Proposed Business Combination” is pending
if the Employer has entered into a definitive agreement providing for a merger,
consolidation or other transaction that, as the result of or in connection with
such transaction or any combination of related transactions, will result in a
Change in Control and such definitive agreement has not been terminated.

(f) Terminating Event. “Terminating Event” means the occurrence, after a Change
in Control, or while a Proposed Business Combination is pending, of (a) the
termination by the Employer of the employment of the Executive for any reason
other than (i) death, (ii) on account of the Executive’s disability after the
Executive has satisfied the conditions to qualify for long-term disability
benefits under the Employer’s applicable long-term disability policy disability,
or (iii) Cause, or (b) the resignation of the Executive from the employ of the
Employer voluntarily for Good Reason.

9. Injunction. The Executive acknowledges and agrees that that it would be
difficult to measure any damage caused to the Employer, either of the Holding
Companies or any of their affiliates that might result from any breach by the
Executive of the promises set forth in Sections 6 of this Agreement and that in
any event money damages would be an inadequate remedy for any such breach.
Accordingly, subject to Section 10 of this Agreement, the parties agree that if
any of them breaches, or proposes to breach, any portion of this Agreement, the
others shall be entitled, in addition to all other remedies that it may have, to
an injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to such party.

10. Arbitration of Disputes. Except as expressly provided in Section 5(d) of
this Agreement, any controversy or claim arising out of or relating to this
Agreement or the breach thereof or otherwise arising out of the Executive’s
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators provided that the Employer
and the Executive shall evenly split the costs of such arbitration, unless the
Executive prevails in the arbitration, as determined by the arbitrator, in which
case the Employer shall pay for all reasonable arbitration fees and costs,
including attorneys’ fees. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This Section 10 shall
be specifically enforceable. Notwithstanding the foregoing, this Section 10
shall not preclude any party from pursuing a court action for the sole purpose
of obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Section 10.

11. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 10 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States

 

12



--------------------------------------------------------------------------------

District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

12. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

13. Assignment; Successors and Assigns. None of the Employer, the Holding
Companies or the Executive may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other parties; provided that the Employer and the Holding
Companies may assign their respective rights under this Agreement without the
consent of the Executive in the event that the Employer or the Holding Companies
shall effect a reorganization, consolidate with or merge into any other
corporation, partnership, organization or other entity, or transfer all or
substantially all of their respective properties or assets to any other
corporation, partnership, organization or other entity. This Agreement shall
inure to the benefit of and be binding upon the Employer, the Holding Companies
and the Executive, their respective successors, executors, administrators, heirs
and permitted assigns.

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Employer or, in the
case of the Employer and the Holding Companies, at the Employer’s main offices,
attention of the Chief Executive Officer of the Employer, and shall be effective
on the date of delivery in person or by courier or three (3) days after the date
mailed.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer and both of the Holding Companies.

 

13



--------------------------------------------------------------------------------

18. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any dispute concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20. Guarantee by the Holding Companies. By the signatures of their authorized
officer representatives below, the Holding Companies hereby jointly and
severally guarantee the obligations of the Employer to the Executive set forth
in this Agreement.

[Rest of page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Employer, the Holding Companies, by their respective duly authorized
officers, and by the Executive, as of the Effective Date.

 

STRATA BANK By:  

/s/ Eugene R. Liscombe

Name:   Eugene R. Liscombe Title:   Lead Director SERVICE BANCORP, INC. By:  

/s/ Eugene R. Liscombe

Name:   Eugene R. Liscombe Title:   Chairman SERVICE BANCORP, MHC By:  

/s/ Eugene R. Liscombe

Name:   Eugene R. Liscombe Title:   Chairman EXECUTIVE

/s/ Amy Costello

Name:   Amy Costello, EVP

 

15